Status of the Application
This Office action is in response to the Amendments and Remarks filed 4 June 2021.
The objection to claims 14, 15 and 20 is withdrawn in view of Applicant’s amendments to the claims.
The terminal disclaimer filed on 4 June 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent PP31,526 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The rejection under 35 U.S.C. 112(a) for enablement for the production of “progeny thereof” is withdrawn in view of Applicant’s arguments on page 5 of the Remarks.
The rejection of claims 12, 13, 19 and 20 under 35 U.S.C. 112(a) for lack of written description in view of Applicant’s amendments to the claims.
The rejection of claims 11-13 under 35 U.S.C. 112(b) over “embryo” 
The rejection of claim 19 under 35 U.S.C. 102(a)(1) is withdrawn in view of Applicant’s amendments to the claim.
Specification
The Specification is objected to because it fails to comply with 37 C.F.R. 1.809(d) which requires information about any deposit of Biological Material be included in the Specification.
Claim Objections
Claim 20 is objected to because of the following informalities:  At line 2, “a grape plant” should read -- the grape plant -- when referring to a specific grape cultivar. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This rejection is repeated for the reason of record as set forth in the last Office action mailed 5 February 2021. Applicant’s arguments filed 4 June 2021 have been fully considered but they are not persuasive.
	The invention appears to employ novel plants.  Since the plant is essential to the claimed invention it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the plant is not so obtainable or available, the requirements of 35 USC § 112 may be satisfied by a deposit of the plant.  The specification does not disclose a repeatable process to obtain the plant and it is not apparent if the plant is readily available to the public.
	(a)	If a deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.
	(b)	If a deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, Applicant may provide assurance of compliance by statement, affidavit or declaration, or by someone empowered to make the same, or by a statement by an attorney of record over his or her signature and registration number showing that:
	(i)	during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
	(ii)	all restrictions upon availability to the public will be irrevocably removed upon granting of the patent in accordance with 37 CFR § 1.808(a)(2);
	(iii)	the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
(iv)     a test of the viability of the biological material at the time of deposit (see 37 CFR § 1.807); and,
	(v)	the deposit will be replaced if it should ever become inviable.
	In the Remarks, pages 5-6, Applicant states that Applicant intends to deposit a tissue culture sample to a Budapest Treaty Patent depository. Applicant’s response does not state as to under what conditions the deposit will be made and does not provide assurance of public availability of such a deposit upon granting of a patent. Consequently, the rejection is maintained for the reasons of record.
Claims 1-11 and 16-18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This rejection is repeated for the reason of record as set forth in the last Office action mailed 5 February 2021. Applicant’s arguments filed 4 June 2021 have been fully considered but they are not persuasive.
	Applicant claims “progeny” of cultivar ‘Compassion’, and methods of using same.
	Applicant describes grape cultivar ‘Compassion’ was selected from a seedling of a cross between breeding genotypes Ark. 2349 as the female and Ark. 2304 as the male parent on page 3 of the Specification. Applicant describes grape cultivar ‘Compassion’ as seedless on page 10 of the instant Specification.
	Applicant does not describe any progeny of grape cultivar ‘Compassion’. Further, the art teaches that it would have required substantially more than 10 microsatellite DNA markers, than those recited in instant claims 3 and 4, to identify grape cultivar ‘Compassion’ parentage of progeny. Vouillamoz et al (2006 Heredity 97: 102-110) teach that with 47 or less microsatellites, none of the LRs (likelihood ratios) are significant (page 107, right column, last paragraph). Therefore, it appears that Applicant has not described sufficient structure (microsatellite DNA markers) to describe progeny of grape cultivar ‘Compassion’. Hence, it is unclear that Applicant was in possession of the invention as broadly claimed.

	The requirement for a specific identification is consistent with the description requirement of the first paragraph of 35 U.S.C. 112, and to provide an antecedent basis for the biological material which either has been or will be deposited before the patent is granted. The description must be sufficient to permit verification that the deposited biological material is in fact that disclosed. Once the patent issues, the description must be sufficient to aid in the resolution of questions of infringement. Such a deposit is not a substitute for a written description of the claimed invention. The written description of the deposited material needs to be as complete as possible because the examination for patentability proceeds solely on the basis of the written description. See, e.g., In re Lundak, 773 F.2d 1216, 227 USPQ 90 (Fed. Cir. 1985). See also 54 Fed. Reg. at 34,880.
	Applicant’s argument has been fully considered but is not found to be persuasive. The issue of the instant rejection is that Applicant has not adequately described the very broad genus of progeny of grape plant ‘Compassion’, predominantly because grape plant ‘Compassion’ is an outcrossed variety as illustrated in Clark et al (2018 HorScience 53(3): 401-403 on the IDS filed 2 Mark 2021) in Figure 1. Any progeny would result from genetically widely segregating gametes. The microsatellite alleles of instant claims 3 and 4 appear to have been inherited by grape plant ‘Compassion’ from parental lines A-2349 and A-2304, but given the teachings of Vouillamoz et al one of skill in the instant art would not have expected any progeny of grape plant ‘Compassion’ to inherit the microsatellite DNA markers in instant claims 3 and 4. Further, said .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The Examiner acknowledges Applicant’s amendments to the claims to refer to a deposit of biological material.
	At claims 1, 12 and 19 the phrase “deposited under No. XXX” renders the claims indefinite because it fails to set forth the metes and bounds of the claimed invention. The phrase does not set forth what depository the deposit was/will be made at or the deposit number thereof. Those claims dependent therefrom are also indefinite because they do not obviate the indefiniteness of the claim they depend from.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.


/David H Kruse/
Primary Examiner, Art Unit 1663